Citation Nr: 1013767	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk





INTRODUCTION

The appellant had active duty training from April 1982 until 
May 1982 and March 1985 until August 1985, and active service 
from May 1999 until July 1999. The appellant also had service 
with the Army National Guard of Puerto Rico and the United 
States Army Reserve.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a November 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary. 

The appellant contends he has bilateral hearing loss and 
tinnitus as of a result of his exposure to military noise 
during his active duty. While the record contains some 
service treatment records from the National Guard of Puerto 
Rico and Army Reserve, it does not appear that all of the 
medical and personnel records have been obtained. In other 
words, the appellant's complete periods of active duty, 
active duty for training, and inactive duty for training with 
the National Guard of Puerto Rico and Army Reserve have not 
been verified.

The law provides that active military service is active duty; 
any period of active duty for training (ACDUTRA) during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty is active service. Active 
service also includes a period of inactive duty training 
during which an individual was disabled from an injury 
incurred in the line of duty during such training; however 
service connection is granted only for injuries, not 
diseases, incurred during inactive duty training. 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). Further, 
ACDUTRA includes full- time duty performed by a member of the 
National Guard of any State under section 316, 502, 503, 504, 
or 505 of title 32, or the prior corresponding provisions of 
law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6. Inactive duty 
for training (INACDUTRA) includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4). 

Therefore, in order to fully and fairly consider the 
appellant's appeal, VA should attempt to obtain the 
appellant's National Guard and Army Reserve records to 
ascertain whether the appellant may have been serving on 
active duty; active duty for training; or inactive duty for 
training at the time of the incurrence of the claimed 
disorder. Additionally, evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, the Board finds that this 
case must also be remanded for a VA audiological examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall take appropriate steps to secure all 
National Guard of Puerto Rico and Army Reserve service 
medical records for the appellant through official 
channels or from any other appropriate source, including 
the Office of the Adjutant General of Puerto Rico and 
the U.S. Army Human Resources. These records should be 
associated with the claims file. To the extent there is 
an attempt to obtain records that is unsuccessful, the 
claims file should contain documentation of the attempts 
made and a formal finding of unavailability should be 
associated with the claims file. 

2. The RO/AMC should request any additional evidence or 
copies of service treatment records from the appellant 
if he has any in his records.

3. The RO/AMC shall take appropriate steps to secure all 
of the appellant's National Guard of Puerto Rico and 
Army Reserve personnel records through official 
channels, including a breakdown of all periods of 
ACDUTRA and INACDUTRA, from the Official Military 
Personnel File (OMPF), Office of the Adjutant General, 
U.S. Army Human Resources, or from any other appropriate 
source. These records should be associated with the 
claims file. If there are no records, documentation used 
in making that determination should be set forth in the 
claims file.

4. The RO/AMC should arrange for the appellant to 
undergo an appropriate VA examination to determine the 
nature, extent, onset and etiology of his hearing loss 
and tinnitus.  The claims folder should be made 
available to and reviewed by the examiner.  All 
indicated studies, including an audiological evaluation, 
should be performed, and all findings should be reported 
in detail.  The examiner should comment on the 
appellant's report regarding the onset and continuity of 
his hearing loss and tinnitus since service as well as 
his in-service acoustic trauma, and opine as to whether 
it is at least as likely as not that the appellant's 
hearing loss and tinnitus are related to or had their 
onset during service, and particularly, to his report of 
in-service acoustic trauma. The rationale for all 
opinions expressed should be provided in a legible 
report.  

5. When the development requested has been completed, 
the case should again be reviewed by the RO/AMC on the 
basis of the additional evidence. If the benefit sought 
is not granted, the appellant and his representative 
should be furnished a Supplemental Statement of the 
Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure. The 
appellant need take no action until he is so informed. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


